McCay, Judge.
1. The Court where a judgment is rendered is the proper, and, indeed, the only Court where a motion can be made to amend it. The fact that the defendant is a bankrupt, that proceedings are either pending, or have been concluded in the Federal Court, to have him declared a bankrupt does not, as it seems to us, have anything to do with the motion. It may be that the judgment is a lien on certain property, and .may have, for that reason, a preference in the Bankrupt Court, or that it has a lien on property sold by the defendant; or, as in the case here, there may be parties to the judgment who are not relieved by the principal defendant’s bankruptcy. In either of these cases, the Court of the State may find it to be its duty to amend the judgment, to make it conform to the truth of the case. Hardly any limit can be put to the power of a Court to amend its own records so as to make it tell the truth, as to what actually transpired. The power is stated generally, and without limitation in the Code, sections 194, 3448, 3449, 3456; and, in the nature of the case, this must be so. The truth ought always to be in the records. They are said to import verity, and cannot be gainsaid', and Courts ought, therefore, to be vigilant to see to it that they are true. As between the parties, we see no reason to fix a limit as to *121time, except on the principle applied in equity to stale demands.
2. There was plenty of record evidence to satisfy the Judge. The entry on the original writ, signed by the foreman, and the entry by the Judge, in his own hand, on his Bench Docket, was sufficient. These are not, perhaps, technically, records, but they are in the nature of records. It is said they might have been forged. True, and if such an issue had been tendered, a jury would have been necessary. As it is, the Judge was the proper person to ascertain what his minutes ought to speak.
3. Much of what was put in these pleas was not matter to be heard. Parties not before the Court had no interest, and would not be bound by the judgment. But there were parties before the Court, whose rights might be affected by this amendment, if allowed. The securities to the debt, if damaged by this failure to have the verdict entered, have a right to take advantage of the failure, and we think, as the point was distinctly made, the amendment ought to be qualified so as not to affect any right of the surety. When the execution is proposed to be used against him, he may wish to insist that he has been damaged by this failure to have the verdict entered. That it ought to be entered is, to us, very clear. The truth of a case ought always to appear on the record. What effect the failure to see to it, at the time, that the record was true, shall have on the plaintiff’s rights against the security and purchasers, is another question, that-cannot be made until the record is perfected.
Judgment affirmed, as qualified.